Citation Nr: 1101182	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation for posttraumatic stress 
disorder (PTSD) in excess of 30 percent prior to December 30, 
2009, and in excess of 50 percent from December 30, 2009.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the benefit sought on appeal.

During the pendency of the appeal, a January 2010 rating decision 
granted a 50 evaluation, effective December 30, 2009.  

The Board notes that the evidence, as discussed below, raises the 
issue of entitlement to a TDIU, to include on an extraschedular 
basis.  Such a claim has not been developed by the RO.  In Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals 
for Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
As such, the issue is now properly before the Board.  See Rice, 
supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issue of entitlement to a TDIU, to include on an 
extraschedular basis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In August 2010, the Board received medical evidence from the 
Veteran unrelated to the current claims.  These medical records 
pertain to treatment of osteoarthritis of multiple joints, 
hearing loss, and tinnitus.  The purpose of such submission is 
unclear from the record and this matter is REFERRED to the RO for 
appropriate clarification from the Veteran as to whether he is 
attempting to file a claim for service connection for such 
disabilities, and for any further indicated action.  




FINDINGS OF FACT

1.  The competent clinical, and competent and credible lay, 
evidence of record shows that prior to December 30, 2009, the 
Veteran's PTSD resulted in occupational and social impairment 
with reduced productivity due to such symptoms as panic attacks 
more than once a week, impairment of memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

2.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that, either 
before or from December 30, 2009, the Veteran's PTSD resulted or 
results in obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect of 
personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, but not higher, for 
PTSD prior to December 30, 2009, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2010).

2.  The criteria for an evaluation in excess of 50 percent for 
PTSD, from December 30, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).


Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.

In correspondence dated in July 2006, VA informed the appellant 
of what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  The 
correspondence also notified him that a disability rating and 
effective date would be assigned, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records, VA medical records, Social 
Security Administration (SSA) records, and the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  

The appellant was afforded VA medical examinations in December 
2006 and December 2009.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA reports and opinions obtained in this 
case are more than adequate, as they are predicated on a reading 
of the Veteran's claims file and medical records, and the results 
of mental examinations.  They consider all of the pertinent 
evidence of record, and the statements of the Veteran.  
Additionally, clinical findings which are pertinent to the 
criteria applicable for rating the Veteran's PTSD were provided.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides that a 30 percent evaluation for 
PTSD is warranted by occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  Diagnostic Code 
9411.

A 50 percent evaluation for PTSD is warranted by occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Diagnostic 
Code 9411.

A 70 percent evaluation for PTSD is warranted for occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities: speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Diagnostic Code 9411.

Based on a thorough review of the record, the Board finds that 
the evidence supports a 50 percent evaluation for PTSD, prior to 
December 30, 2009.  However, the preponderance of the evidence is 
against an evaluation in excess of 50 percent, either before or 
from December 30, 2009.  

A 1994 SSA determination found that the Veteran had severe PTSD, 
right ankle disorder, obesity, chronic low back pain and 
polysubstance abuse.  His primary impairment of PTSD met the 
relevant requirements and had precluded him from working for at 
least 12 continuous months.  A 1998 SSA continuance of the 
Veteran's disability determination found that he continued to be 
disabled.  His primary diagnosis was disorders of the back, 
discogenic and degenerative.  The report noted that no secondary 
diagnosis was established (no medical evidence in file).  

The Board emphasizes that it is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991) (indicating that SSA's favorable determination, while 
probative evidence to be considered in the claim with VA, is not 
dispositive or altogether binding on VA since the agencies have 
different disability determination requirements).  Further, the 
medical records submitted by SSA are dated no later than 1998 and 
are therefore not in the current appeal period.  38 C.F.R. 
§ 3.400(o)(2).

VA treatment records reflect treatment, including by medication, 
for PTSD during the appeal period.  They provide several Global 
Assessment of Functioning (GAF) scores of 52, and several of 55.

The report of a December 2006 VA examination provides that the 
examiner reviewed the Veteran's claims file, and sets forth the 
relevant history, the Veteran's subjective complaints, and the 
examination results.  The Veteran stated that he stayed at home 
because he could not deal with the public and did not want to be 
around people.  He was worried about his wife, who had had 8 
heart attacks and 2 open heart surgeries.  He was easily angered 
and had road rage.  He stated he needed a notebook because he 
could not remember things.  He said that he could not maintain 
employment because he had poor concentration, and could not 
follow instructions or get along with co-workers.  The Veteran 
was married, and loved his wife's 2 sons as if they were his own 
biological sons.  

On examination, the Veteran was appropriately groomed, alert, and 
oriented to time, place, person and situation.  He had some 
moderate anxiety.  Speech was normal rate and tone, coherent and 
goal-directed.  He denied auditory and visual hallucinations, and 
suicidal or homicidal ideation or plan.  Cognition was grossly 
well preserved.  He reported decreased memory and concentration 
but these were not formally tested.  There was no evidence of 
psychosis or thought disorder.  Insight was fair and judgment was 
good.  

The Axis I diagnosis was PTSD, and the Axis V GAF was 53.  The 
examiner noted that while the Veteran reported clinical 
improvement and had made some gains, there was no evidence his 
response to treatment was adequate enough to allow him to return 
to work.  He continued to experience symptoms which prevented him 
from fully enjoying social functioning.

The report of a December 2009 VA PTSD examination provides that 
the examiner reviewed the Veteran's claims file, and sets forth 
the relevant history, the Veteran's subjective complaints, and 
the examination results.  The report provides that the Veteran 
was on anti-manic, antidepressant medications.  The Veteran 
reported that they were not working.  The Veteran reported that 
he had nightmares that had increased with his age, and occurred 
every night.  He said that he slept 3 to 4 hours a night.  He 
reported remembering memories that he had previously forgotten, 
and flashbacks of Vietnam occurring 20 to 25 times a day that 
could be triggered by anything.  The Veteran stated that he took 
care of his wife, who was terminally ill.  He said he had [no] 
friends and tried to stay away from people because "I hate 
people."  He had no history of suicide attempts.  

On examination, the Veteran's psychomotor activity and speech 
were unremarkable.  Affect was constricted and his mood was 
anxious and depressed.  His attention was intact, and he was 
oriented to person, time and place.  His thought process and 
content were unremarkable, and he had no delusions.  He reported 
difficulty falling asleep and waking up at night due to 
nightmares.  He had no hallucinations or inappropriate behavior.  
He had obsessive/ritualistic behavior.  He had anxiety attacks 
that lasted from 5 minutes to an hour.  He had no suicidal or 
homicidal thoughts, and impulse control was fair.  He reported 
verbal altercations with people but denied physical violence 
leading to arrests.  He was able to maintain personal hygiene and 
had no problems with activities of daily living.  His recent 
memory was mildly impaired.  

With regard to PTSD symptoms, the examiner stated that the 
Veteran had recurrent and distressing recollections of the 
stressful events; efforts to avoid thoughts, feelings or 
conversation associated with the trauma and markedly diminished 
interest or participation in significant activities; and 
persistent symptoms of increased arousal.  These symptoms were 
chronic.  He reported avoidant behavior, avoiding people, 
inability to trust, hypervigilance and startle response to loud 
noises.  He said that he did not like people touching him, being 
in a crowd, people coming up behind him, or talking to people.  
He said that he cried a lot and had momentary suicidal ideation 
but no intent or plan.  The Veteran retired in 1992, due to a 
work-related injury.  

The Axis I diagnosis was PTSD, chronic, and dysthymic disorder.  
The current GAF score was 48.  The examiner commented that the 
Veteran did not have total occupational and social impairment due 
to PTSD signs and symptoms.  PTSD signs and symptoms did result 
in deficiencies in judgment, family relations and mood, but not 
in thinking or work.  The Veteran's PTSD symptoms did not result 
in reduced reliability or productivity.  

The Board finds that the foregoing records support entitlement to 
a 50 percent evaluation for PTSD, prior to December 30, 2009.  
They document that the Veteran's PTSD resulted in occupational 
and social impairment with reduced productivity due to such 
symptoms as panic attacks more than once a week, impairment of 
memory, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411.

The Veteran's GAF scores also support a 50 percent initial 
evaluation for PTSD, prior to December 30, 2009.  By definition, 
the GAF scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-illness, 
and does not include impairment in functioning due to physical 
(or environmental) limitations. AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2010).

According to the GAF Scale, a score between 51 and 60 represents 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score between 41 and 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job) (emphasis in original).  
DSM-IV at 32; 38 C.F.R. § 4.125.

The Board also finds, however, that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 50 
percent for PTSD at any time during the appeal period.  The 
foregoing records show that the Veteran does not have obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; or neglect of personal 
appearance and hygiene which would support a 70 percent 
evaluation under Diagnostic Code 9411.

The Veteran's GAF scores of 48 to 55 show that his PTSD symptoms 
have ranged in severity during the appeal period, causing 
symptoms that satisfied the criteria for "moderate" and 
"serious."  Particularly when viewed in the context of the 
evidence, which show that the Veteran's symptoms do not meet the 
criteria for a 70 percent evaluation, the GAF scores do not 
support a 70 percent evaluation.

The Board is aware of the Veteran's complaints regarding the 
severity of his PTSD.  As a general matter, lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Veteran is accordingly competent 
to report observable symptoms, but is not competent to provide an 
opinion requiring medical knowledge or a clinical examination by 
a medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  As a 
result, his assertions cannot constitute competent medical 
evidence that his service-connected PTSD warrants an evaluation 
in excess of 50 percent, either before or from December 30, 2009.  
Further, the observable symptoms he describes do not satisfy the 
criteria for an evaluation in excess of 50 percent at any time 
during the appeal period.

In sum, the evidence demonstrates that the Veteran is entitled to 
an evaluation of 50 percent for PTSD, prior to December 30, 2009.  
The preponderance of the evidence is against an evaluation in 
excess of 50 percent at any time during the appeal period, and 
thus the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation of 50 percent, but not higher, for PTSD prior to 
December 30, 2009, is granted, subject to the rules and 
regulations governing the award of monetary benefits.

An evaluation in excess of 50 percent for PTSD, from December 30, 
2009, is denied.  


REMAND

As noted above in the Introduction, the evidence raises a claim 
for TDIU, to include on an extraschedular basis, which has not 
been addressed by the RO.  In Rice, the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  As such, the issue is properly before the 
Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996).

Other than PTSD, the Veteran's only service-connected disability 
is a shell fragment wound scar of the left calf.  This disability 
is evaluated as noncompensable and the Veteran does not allege 
that it has any effects on his employability.  

The Veteran has not received notice pursuant to the VCAA as it 
pertains to his claim for TDIU.  If, as here, the record has a 
procedural defect with respect to the notice required under the 
VCAA, this may not be cured by the Board.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Board therefore must remand the case to the 
agency of original jurisdiction because the record does not show 
that the Veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.

In addition, the record before the Board is unclear as to whether 
the Veteran's PTSD renders him unemployable.  As noted above, the 
1994 and 1998 SSA determinations are contradictory on this point, 
and the December 2006 and December 2009 VA examination reports 
are similarly contradictory.  Accordingly, the Veteran's claim 
for a TDIU requires additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative a letter that notifies him 
of the information and evidence required 
for a TDIU.  Specifically, the Veteran 
should be informed as to the information 
and evidence necessary to substantiate his 
claim for a TDIU, including which 
evidence, if any, the Veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.

2.  Schedule the Veteran for an examination 
by an appropriate VA examiner to determine 
whether the Veteran's service-connected 
PTSD renders the Veteran unemployable.  The 
claims file must be made available to the 
examiner.  In addressing whether the 
Veteran's service-connected PTSD renders 
the Veteran unemployable, the examiner is 
specifically asked to consider and 
reconcile the reported clinical examination 
findings with the contradictory 1994 and 
1998 SSA determinations and the 
contradictory December 2006 and December 
2009 VA examination reports, described in 
the above decision.  A complete rationale 
for all opinions expressed must be 
provided.

3.  Then, adjudicate the Veteran's claim 
for a TDIU, to include on an 
extraschedular basis.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


